DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amendments filed 9/6/2019 have been entered. Claims 1-20 remain pending. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9 and 19-20, drawn to a composition comprising cell aggregates containing hepatic cells, and infected by a pathogen.

Group II, claim 10, drawn to a second product of a multiwell plate.

Group III, claims 11-12, drawn to a method of making the product of Group I.

Group IV, claim 13, drawn to a third product of a culture of hepatic cells.

Group V, claim 14, drawn to a method of using the product of Group I.

Group VI, claim 15, drawn to a second method of using the product of Group I.

Group VII, claim 16, drawn to a fourth product of a vaccine.

Group VIII, claim 17, drawn to a third method of using the product of Group I.

Group IX, claim 18, drawn to a fith product of a kit for screen for a drug.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. 

The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. In the instant case, the special technical feature linking Groups I, III and V is a composition comprising cell aggregates containing hepatic cells, and infected by a pathogen. However, by Rice et al (U.S. PGPUB 20110318730; reference A) teaches a composition comprising a composition comprising cell aggregates containing hepatic cells, and infected by a pathogen (see abstract and paragraph [0077]). Therefore the special technical feature does not make a contribution over the art and the Groups lack unity of invention. 
Applicant's election with traverse of Group I in the interview on 3/14/2022 is acknowledged.  The grounds for traversal were not given.  This is not found persuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Examination on the merits commences with claims 1-9 and 19-20 being considered only. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a naturally occurring product without significantly more. The claims are drawn to a composition comprising two components (1) a hepatic cell, and (2) a pathogen This judicial exception is not integrated into a practical application because none of the claims recite any other structural features that would distinguish the claimed product form a naturally occurring counterparts. The limitation wherein the cells are in aggregates is nothing more than routine and conventional and therefore does not amount to significantly more. The claims not include additional elements that are sufficient to amount to significantly more than the judicial exception because inclusion of cell culture medium or extracellular matrix is nothing more than routine and conventional and does not significantly change the structure of the naturally occurring products. Therefore these do not amount to significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al (U.S. PGPUB 20110318730) as evidenced by Lemon et al (U.S. PGPUB 20070292840; reference B).
Regarding claims 1 and 4, Rice teaches a cell population of hepatocytes, that form large aggregates, infected with a parasite (see abstract and paragraph [0077]).
Regarding claims 2 and 6, Rice teaches that the pathogen is a parasite that is Plasmodium (see paragraph [0025]). 
Regarding claim 3, Rice teaches the cells may also be a co-culture (see paragraph [0009] and Figure 5B).
Regarding claim 5, Rice teaches that the cell islands have a diameter of 200 micrometers (see paragraph [0078]).
Regarding claim 7, Rice teaches the parasite is a reporter strain (see Figure 2A).
Regarding claim 8, Rice teaches that the cells are in a culture medium (see paragraphs [0013] and [0162]).
Regarding claims 9 and 20, Rice teaches that the culture substrate is coated with collagen or laminin (see paragraph [0088]). 
.

Claims 1, 3-4, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al (2006, Journal of Surgical Research 130, 52–57; reference U).
Regarding claims 1, 3-4, 8 and 19, Chong teaches a mono-culture of HepG2 spheroids infected with a virus and in culture medium (see page 53).

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653